Citation Nr: 0928983	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-34 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the reduction of the disability rating for 
service-connected adenocarcinoma of the prostate, status post 
radical prostatectomy, from 40 percent to 20 percent, 
effective May 1, 2007, was proper.

2.  Entitlement to a compensable initial disability rating 
for erectile dysfunction as post-operative residual of 
radical retropubic prostatectomy for adenocarcinoma of the 
prostate.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1956 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

With regard to the issue of whether the reduction of the 
disability rating for service-connected adenocarcinoma of the 
prostate was proper, the matter comes before the Board on 
appeal from a January 2007 RO rating decision.  A notice of 
disagreement was received in February 2007, a statement of 
the case was issued in November 2008, and a substantive 
appeal was received in December 2008.

With regard to the issue of entitlement to a compensable 
initial disability rating for erectile dysfunction, the 
matter comes before the Board on appeal from a March 2005 RO 
rating decision.  A notice of disagreement was received in 
September 2005, a statement of the case was issued in October 
2006, and a substantive appeal was received in November 2006.

The Board notes that the Veteran's November 2006 substantive 
appeal indicated a desire to testify before a Board hearing 
with regard to the issue of entitlement to a compensable 
initial disability rating for erectile dysfunction.  The 
December 2008 substantive appeal indicated that the Veteran 
did not desire a Board hearing with regard to the other issue 
on appeal.  The Veteran was scheduled for a hearing in June 
2009.  Correspondence submitted by the Veteran's 
representative from the date of the scheduled hearing 
indicates that the Veteran "was withdrawing his request for 
a BOVA hearing."  The Board may thus proceed with appellate 
review of this case.

The Board further observes that the June 2009 correspondence 
from the Veteran's representative further suggests that the 
Veteran "appreciated [the representative]'s explanation of 
the VA decision and now understands that the regional 
office's decision is correct."  It is somewhat unclear 
whether this statement pertains to both issues on appeal or 
pertains only to the issue of entitlement to a compensable 
initial disability rating for erectile dysfunction.  In any 
event, as this correspondence only expressly withdraws the 
request for a hearing, and does not expressly withdraw the 
desire for appellate review and adjudication, the Board will 
not construe this statement as a withdrawal of any issue from 
appellate status.  This decision proceeds with a decision on 
the merits of both issues in appellate status on the basis of 
the evidence of record.


FINDINGS OF FACT

1.  A March 2005 RO rating decision granted service 
connection for adenocarcinoma of the prostate, status post 
radical prostatectomy, and rated it as 100 percent disabling 
effective from August 3, 2004, and as 40 percent disabling 
from February 1, 2005.

2.  After the Veteran had been issued an October 2006 notice 
of proposed rating reduction, a January 2007 rating decision 
reduced the evaluation for the Veteran's service-connected 
adenocarcinoma of the prostate, status post radical 
prostatectomy, to 20 percent disabling, effective from May 1, 
2007.

3.  The 40 percent rating for the service-connected 
adenocarcinoma of the prostate, status post radical 
prostatectomy, had been in effect less than 5 years.

4.  The January 2007 rating decision reducing the rating to 
20 percent was properly based on a finding that the Veteran's 
service-connected adenocarcinoma of the prostate, status post 
radical prostatectomy, had undergone an improvement in 
ability to function under ordinary conditions of life and 
work, and was not manifested by reoccurrence of cancer, nor a 
need for wearing of absorbent materials, nor a daytime 
voiding interval less than one hour, nor awakening to void 
five or more times per night, nor urinary obstruction or 
retention requiring catheterization.

5.  Although the Veteran has demonstrated deformity of the 
penis with loss of erectile power, the deformity is shown to 
be entirely attributed to the non-service-connected pathology 
of Peyronie's disease and not a manifestation of service-
connected pathology; only the loss of erectile power is 
attributed to service connected pathology.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for 
adenocarcinoma of the prostate, status post radical 
prostatectomy, have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.105, 3.159, 3.344, 4.7, 4.115b, Diagnostic Code 7528 
(2008).

2.  The criteria for an initial compensable rating for 
erectile dysfunction, as post-operative residual of radical 
retropubic prostatectomy for adenocarcinoma of the prostate, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.115b, Diagnostic Code 
7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The Board first addresses fulfillment of notice requirements 
with regard to the issue of entitlement to a compensable 
initial rating for erectile dysfunction.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The RO sent a VCAA letter to the 
Veteran in November 2004.  This letter advised him of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, with regard to his original claim of 
entitlement to service connection for prostate cancer (the 
grant of which led also to the assignment of the disability 
rating for erectile dysfunction at issue in this appeal).  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in the VCAA letter issued in November 
2004 with regard to the underlying claim of service 
connection for prostate cancer.  The letter predated the 
March 2005 rating decision which granted service connection 
for adenocarcinoma of the prostate, status post radical 
prostatectomy, and granted service connection for related 
erectile dysfunction.  See id.  Since the erectile 
dysfunction appellate issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection for prostate cancer (for 
which the November 2004 VCAA letter was duly sent), another 
VCAA notice is not required.

However, a subsequent VCAA letter was issued to the Veteran 
in February 2009 with regard to entitlement to a higher 
initial rating.  Collectively, the VCAA letters notified the 
Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  
Collectively, the November 2004 and February 2009 VCAA 
letters clearly advised the Veteran of the evidence necessary 
to substantiate his claim.

All of the letters were sent to the Appellant prior to the 
most recent RO readjudication of this case in the June 2009 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  

In this case, the effectively timely February 2009 notice 
provided the information contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
directly explained how VA determines disability ratings and 
effective dates.

The Board now addresses fulfillment of notice requirements 
with regard to the reduction of the disability rating for 
service-connected adenocarcinoma of the prostate, status post 
radical prostatectomy.  The RO sent the Veteran a letter in 
October 2006 explaining the proposed reduction in VA benefits 
for his service-connected prostate cancer.  The letter, along 
with an enclosed October 2006 rating decision, explained that 
the RO proposed to reduce the Veteran's disability rating 
from 40 percent disabling to 20 percent disabling based on 
the medical evidence of record in the claims file.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the Veteran a February 2009 correspondence (discussed in 
more detail above) that fully complied with Dingess.  The 
Board briefly notes, in passing, that to whatever extent that 
the notice requirements contemplated by the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) may be deemed 
to apply to the issue of entitlement to restoration of a 
higher disability rating, such requirements were fulfilled by 
the notice letter sent to the Veteran.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations focused upon 
the claims on appeal, and VA examination reports from 
November 2004 and September 2006 (with an October 2006 
addendum) are of record.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the appeal, and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

Reduced Rating

In March 2005, the RO granted service connection for the 
Veteran's adenocarcinoma of the prostate, status post radical 
prostatectomy, and assigned a 100 percent rating effective 
August 2004, and a 40 percent rating effective from February 
2005.  The 40 percent evaluation was assigned based on 
treatment records documenting that the Veteran required the 
daily use of absorbent pads for incontinence resulting from 
the surgery, and that he had to change his pads up to 4 times 
each day.  The evaluation was also assigned based on the 
report of a November 2004 VA examination which noted that the 
Veteran continued to require the daily use of absorbent pads 
for urinary incontinence, with the necessity for changing the 
pads 4 times each day.

In an October 2006 rating decision, the RO proposed to reduce 
the rating for adenocarcinoma of the prostate, status post 
radical prostatectomy, from 40 percent to 20 percent.  In a 
January 2007 rating decision, the RO implemented that 
reduction, effective May 1, 2007, and the appellant appealed.

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that in reducing the rating, the RO complied 
with the procedures outlined under 38 C.F.R. § 3.105(e).  A 
review of the notice shows that it was mailed to the latest 
address of record, and that it informed the appellant of the 
procedures for the presentation of evidence, the right to a 
hearing, and representation options.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  This appeal involves the 
Veteran's disagreement with the RO's decision to reduce the 
disability rating assigned for his prostate cancer, post 
radical prostatectomy.  The disability was rated as 40 
percent disabling and was reduced in a January 2007 rating 
decision to 20 percent disabling, effective from May 2007.  A 
claim stemming from a rating reduction action is a claim as 
to whether the reduction was proper, not whether the veteran 
is entitled to an increased rating.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992).

VA regulation 38 C.F.R. § 3.344 pertains to disabilities 
which are likely to improve and examination reports 
indicating improvement.  In Brown v. Brown, the Court noted 
that this regulation applied to ratings which had been 
continued for long periods of time at the same level (5 years 
or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the 
present case, the 40 percent rating was in effect less than 5 
years, and thus various provisions of 38 C.F.R. § 3.344, 
pertaining to stabilization of disability ratings, do not 
apply; reexamination disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the 
Court noted in Brown that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, 38 C.F.R. § 4.13 provides that the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms.  Additionally, in any rating reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  Brown, 5 Vet. App. at 420-21; 
see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the veteran's favor 
unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Brown, 5 Vet. App. at 
421.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.

The Veteran's adenocarcinoma of the prostate, status post 
radical prostatectomy, has been rated by the RO under 
Diagnostic Code 7528.  Under the provisions of this 
Diagnostic Code, a single disability rating of 100 percent is 
warranted for malignant neoplasms of the genitourinary 
system.  The Note indicates that the 100 percent disability 
rating shall continue beyond the cessation of surgical, X- 
ray, antineoplastic chemotherapy, or other therapeutic 
procedures with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. §3.105(e).  If there has been no local 
reoccurrence or metastasis, residuals are to be rated on 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Hence, as the medical evidence of record shows 
that there has been no local reoccurrence or metastasis of 
the cancer, and the Veteran has not contended otherwise, the 
Veteran's prostate disability must be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

Voiding dysfunction may be rated according to three separate 
categories: urine leakage, urinary frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.

The criteria for rating continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence is as follows: a 20 percent disability rating is 
assigned for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day; a 40 percent rating 
requires the wearing of absorbent materials which must be 
changed two to four times a day; and a 60 percent disability 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times a day.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent disability rating is 
warranted for a daytime voiding interval that is between two 
and three hours or when there is awakening to void two times 
per night.  A 20 percent evaluation requires a daytime 
voiding interval that is between one and two hours or 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for a daytime voiding interval 
that is less than one hour or awakening to void five or more 
times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, a noncompensable rating is assigned 
for obstructive symptomatology, with or without stricture 
disease requiring dilatation one or two times a year.  A 10 
percent evaluation is warranted for marked symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
that is manifested by any one, or combination, of the 
following: (1) Post void residuals greater than 150 cubic 
centimeters (cc); (2) Uro-flowmetry, markedly diminished peak 
flow rate (less than 10 cc per second); (3) Recurrent urinary 
tract infections secondary to obstruction; or (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  38 C.F.R. 
§ 4.115a.

In this case, a September 2006 VA examination report shows 
that the Veteran "[c]oncerning his urinary symptoms ... now 
had nocturia about every two hours and also he goes to the 
bathroom about every three hours in the day."  
Significantly, the reports shows that "[h]e no longer has to 
wear pads as he did prior; however, he does have occasional 
stress incontinence with some dribbling with heavy lifting or 
straining."  The report further shows that the Veteran 
"does not have any urge incontinence" and he "mainly 
prevents problems by going to the bathroom frequently."  The 
report shows that the Veteran "describes no hesitancy, no 
hematuria, no dribbling, no pain but does have a slightly 
decreased stream than prior to his surgery."

The Board also notes that the September 2006 VA examination 
report also clarifies that the Veteran's history of kidney 
stone issues "is not related to his prostate cancer."

The Board finds that the September 2006 VA examination 
clearly showed improvement in the Veteran's disorder, 
inasmuch as the primary manifestation of the disorder which 
previously justified a 40 percent evaluation, namely urinary 
incontinence requiring the frequent use of absorbent 
materials, had essentially resolved.  The Veteran denied the 
need for any absorbent materials, and the only incontinence 
described was stress, rather than urge incontinence.  
Moreover, applying the facts shown in the September 2006 VA 
examination report to the applicable rating criteria, the 
Board notes that the disability picture presented by the VA 
examination report does not meet the criteria for any 
disability rating in excess of 20 percent; the report shows 
that the Veteran does not require the wearing of absorbent 
materials, does not have a daytime voiding interval that is 
less than one hour, does not awaken five time or more per 
night with nocturia, and does not have urinary retention 
requiring intermittent or continuous catheterization.  Thus, 
the disability picture presented by the September 2006 VA 
examination report weighs against entitlement to any 
disability rating in excess of 20 percent.

The September 2006 VA examination report is highly probative 
in this case, being authored by a competent medical 
professional informed by review of the claims-file and 
medical history, direct inspection and interview of the 
Veteran, and offering specific information directly relevant 
to all the applicable rating criteria.  The September 2006 VA 
examination report reflects the findings of the examining 
physician as well as the Veteran's own report of his symptom 
details.  Thus, the September 2006 VA examination report 
weighs very probatively against entitlement of any rating in 
excess of 20 percent for this disability on appeal, and 
furthermore supports the presence of improvement in the 
Veteran's disability.

The Board observes that the record reflects that the Veteran 
has also had some abnormal urinalysis results, and an October 
2006 addendum to the September 2006 VA examination report was 
authored by that medical examiner to explain this matter.  In 
this regard, the October 2006 addendum explains that "[t]he 
veteran had a urinalysis on 9/11/2006 that was only 
consistent with red blood cells that were 10 per high power 
field."  Significantly, the addendum presents the doctor's 
opinion that "[h]is abnormal urinalysis is not as likely as 
not related to the prostate cancer.  The addendum explains 
the rationale for this medical conclusion, stating "it is 
more likely related to his history of nephrolithiasis, which 
is a separate condition and not related to prostate cancer, 
or other bladder abnormalities."  The doctor further 
explains that prostate cancer in remission, such as the 
Veteran's, "generally does not cause any abnormalities in 
urine."  Thus, the examining doctor concludes that "his 
abnormal laboratory/urinalysis and the statement in his 2507 
about 'albumin constant or recurrent with Hyaline and 
granular casts or red blood cells' is not directly related to 
his prostate cancer and not at least as likely as not related 
to prostate cancer."  This conclusion in the October 2006 
addendum to the September 2006 VA examination report, highly 
probative for the same reasons as the original September 2006 
report and featuring a persuasively discussed rationale for 
the medical conclusion, shows that the abnormal urinalysis is 
not a manifestation of service-connected pathology in this 
case.  No other competent evidence of record probatively 
contradicts this conclusion, and thus the abnormal urinalysis 
does not otherwise affect the disability rating analysis in 
this case.

The Board has reviewed the entirety of the evidence of record 
and finds that there is no evidence which probatively 
contradicts the current disability picture discussed above 
for any pertinent time period in this appeal.  The Board 
further observes that the Veteran has not otherwise testified 
to having symptom details of greater severity than discussed 
above.

In sum, based on a longitudinal review of the record, the 
Board concludes that the evidence before the RO at the time 
of the decision reducing the evaluation assigned the 
Veteran's disorder showed improvement in the disability.  The 
RO's rating reduction was proper and restoration is not 
warranted.

Entitlement to a compensable initial disability rating for 
erectile dysfunction

The Veteran seeks assignment of a compensable initial 
disability rating for erectile dysfunction as post-operative 
residual of radical retropubic prostatectomy for 
adenocarcinoma of the prostate.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's erectile dysfunction has been rated under 
Diagnostic Code 7522.  Under this Code, penis deformity, with 
loss of erectile power is evaluated as 20 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In this case, the pertinent question is not whether the 
Veteran has penis deformity with loss of erectile power, but 
rather whether the Veteran has such symptomatology as a 
manifestation specifically of his service-connected 
pathology.  The September 2006 VA examination report notes 
that the Veteran has "since his surgery [had] complete 
erectile dysfunction."  The report indicates that the 
Veteran indicated some capacity to have intercourse, but the 
Veteran has since testified that this is not the case and the 
Board accepts the Veteran's more recent testimony in this 
regard.  The Board notes that the Veteran is separately in 
receipt of compensation for the loss of use of a creative 
organ through the special monthly compensation K-1 award 
effective from August 2004.

Further entitlement to a compensable rating under Diagnostic 
Code 7522 requires that the service-connected pathology also 
manifests in penis deformity.  In this regard, the Board 
notes that the September 2006 VA examination report shows 
"perhaps a subtle slight curvature to the right of his 
penis, which he states is his Peyronie's disease that is very 
subtle.... Palpation does not reveal any lump on the penis."  
The report, in accord with the Veteran's own account, 
indicates that "[h]e has had Peyronie's disease since at 
least 1999 that he thinks is overall unchanged or not 
particularly affected by his prostate cancer or treatment."  
The Board notes that private medical records from 1998 and 
1999 confirm that Peyronie's disease was diagnosed at that 
time.  In this regard, the examiner gave a clinical diagnosis 
of "Peyronie's disease ... not related to his prostate cancer 
and preceded his prostate cancer and surgery by many years 
and thus, not cause[d] by his prostate cancer or surgery and 
not exacerbated or aggravated by this either."

The September 2006 VA examination report clearly indicates 
that the Veteran's only deformity of the penis is part of a 
pathology with no relationship to the service-connected 
prostate cancer.  The Veteran's own testimony does not 
contradict this finding.  The September 2006 VA examination 
report is highly probative in this case, being authored by a 
competent medical professional informed by review of the 
claims-file and medical history, direct inspection and 
interview of the Veteran, and offering specific information 
directly relevant to the applicable rating criteria.  The 
September 2006 VA examination report reflects the findings of 
the examining physician as well as the Veteran's own report 
of his symptom details and history.  Thus, the September 2006 
VA examination report weighs very probatively against 
entitlement of any rating in excess of 20 percent for this 
disability on appeal.

The Board observes that the record reflects that the Veteran 
has also had some abnormal urinalysis results, and an October 
2006 addendum to the September 2006 VA examination report was 
authored by that medical examiner to explain this matter.  In 
this regard, the October 2006 addendum explains that "[t]he 
veteran had a urinalysis on 9/11/2006 that was only 
consistent with red blood cells that were 10 per high power 
field."  Significantly, the addendum presents the doctor's 
opinion that "[h]is abnormal urinalysis is not as likely as 
not related to the prostate cancer.  The addendum explains 
the rationale for this medical conclusion, stating "it is 
more likely related to his history of nephrolithiasis, which 
is a separate condition and not related to prostate cancer, 
or other bladder abnormalities."  The doctor further 
explains that prostate cancer in remission, such as the 
Veteran's, "generally does not cause any abnormalities in 
urine."  Thus, the examining doctor concludes that "his 
abnormal laboratory/urinalysis and the statement in his 2507 
about 'albumin constant or recurrent with Hyaline and 
granular casts or red blood cells' is not directly related to 
his prostate cancer and not at least as likely as not related 
to prostate cancer."  This conclusion in the October 2006 
addendum to the September 2006 VA examination report, highly 
probative for the same reasons as the original September 2006 
report and featuring a persuasively discussed rationale for 
the medical conclusion, shows that the abnormal urinalysis is 
not a manifestation of service-connected pathology in this 
case.  No other competent evidence of record probatively 
contradicts this conclusion, and thus the abnormal urinalysis 
does not otherwise affect the disability rating analysis in 
this case.

The Board has reviewed the entirety of the evidence of record 
and finds that there is no evidence which probatively 
contradicts the current disability picture discussed above 
for any pertinent time period in this appeal.  The Board 
further observes that the Veteran has not otherwise testified 
regarding any symptom details significantly contradicting the 
findings discussed above.  The evidence shows that although 
the Veteran has some degree of penis deformity, he does not 
have any penis deformity associated with service-connected 
pathology.

Conclusion

The Board acknowledges that the Veteran, in advancing this 
appeal, has at least implicitly asserted that the 
disabilities on appeal have been more severe than the 
assigned disability ratings reflect.  Medical evidence is 
generally required to probatively address questions requiring 
medical expertise; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions 
and testimony.  The Board notes that the Veteran has not 
testified as to any specific symptom details which contradict 
the findings discussed above with regard to the current 
manifestations of the adenocarcinoma of the prostate, status 
post radical prostatectomy, nor is there any controversy as 
to the factual occurrence of symptoms the Veteran experiences 
with regarding erectile dysfunction and penis deformity.  In 
this case, the competent medical evidence offering detailed 
specific measurements, etiological distinctions, and 
specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
pertinent symptoms for the disabilities on appeal.  The 
competent medical evidence shows that the symptoms associated 
with adenocarcinoma of the prostate, status post radical 
prostatectomy, do not meet the criteria for a rating in 
excess of 20 percent, and the competent medical evidence 
shows that the Veteran's penile deformity is strictly a 
manifestation of a non-service-connected pathology (a 
conclusion that the Veteran himself appears to have endorsed 
during the September 2006 VA examination and in the June 2009 
correspondence).  The lay testimony, considered together with 
the probative medical evidence clinically evaluating the 
nature and severity of the pertinent disability symptoms, 
does not demonstrate that the criteria for any higher 
disability ratings, beyond what are now assigned, are met in 
this case.  The preponderance of the most probative evidence 
does not support assignment or restoration of any higher 
ratings in this case.

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disabilities on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities. For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
or restored rating in this appeal.  To that extent, as the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply and the claims 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in the present case.


ORDER

The appeal is denied as to both issues.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


